                 Case 2:21-cr-00156-JAM Document 14 Filed 09/13/21 Page 1 of 4


 1   LAW OFFICE OF TODD D. LERAS
     Todd D. Leras, CA SBN 145666
 2
     455 Capitol Mall, Suite 802
 3   Sacramento, California 95814
     (916) 504-3933
 4   toddleras@gmail.com
     Attorney for Defendant
 5
     FRANK BACON
 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA
10

11
     UNITED STATES OF AMERICA,                          Case No.: 2:21-cr-156 JAM
12
                     Plaintiff,
13
     vs.                                                STIPULATION AND ORDER
14                                                      CONTINUING STATUS CONFERENCE
     FRANK RAY BACON,                                   AND EXCLUDING TIME UNDER THE
15                                                      SPEEDY TRIAL ACT
16                   Defendant.
                                                        Date:       September 14, 2021
17                                                      Time:       9:30 a.m.
                                                        Court:      Hon. John A. Mendez
18

19

20

21          Plaintiff United States of America by and through Assistant United States Attorney James
22
     Conolly, and Attorney Todd Leras on behalf of Defendant Frank Bacon, stipulate as follows:
23
            1.    This matter is presently set for an initial status conference on September 14, 2021.
24
                  On September 7, 2021, the courtroom deputy informed the parties via email that the
25

26                Court is not available on September 14, 2021. By this stipulation, Defendant Bacon

27                moves to continue the status conference for one week to September 21, 2021.
     ORDER CONTINUING STATUS
28   CONFERENCE
            Case 2:21-cr-00156-JAM Document 14 Filed 09/13/21 Page 2 of 4


 1        2. This case involves two controlled purchases of methamphetamine occurring on
 2
             separate dates in South Lake Tahoe, California. Defendant appeared for arraignment
 3
             on the charge contained in the Indictment on August 25, 2021. The government
 4
             represented at the arraignment hearing that it planned to release discovery materials to
 5

 6           defense counsel. Defense counsel has not yet received any discovery materials

 7           related to this matter.
 8
          3. Defense counsel anticipates conducting defense investigation of this matter once
 9
             discovery materials have been made available. Those efforts cannot begin until the
10
             defense receives some discovery materials. Defendant Bacon therefore requests to
11

12           continue this matter for one week to September 21, 2021.

13        4. Given the need for additional time to review and conduct defense investigation once
14
             the discovery materials have been produced, Defendant Bacon requests to continue
15
             the status conference in this matter to September 21, 2021, at 9:30 a.m., and to
16
             exclude time between September 14, 2021 and September 21, 2021, inclusive, under
17

18           Local Code T-4. The United States does not oppose this request.

19        5. Attorney Todd Leras represents and believes that failure to grant additional time as
20
             requested would deny Defendant Bacon the reasonable time necessary for effective
21
             preparation, considering the exercise of due diligence.
22
          6. Based on the above-stated facts, Defendant Bacon requests that the Court find that the
23

24           ends of justice served by continuing the case as requested outweigh the best interest

25           of the public and the Defendant in a trial within the time prescribed by the Speedy
26
             Trial Act.
27
     ORDER CONTINUING STATUS
28   CONFERENCE
               Case 2:21-cr-00156-JAM Document 14 Filed 09/13/21 Page 3 of 4


 1          7. For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161, et
 2
                seq., within which trial must commence, the time period of September 14, 2021 to
 3
                September 21, 2021, inclusive, is deemed excludable pursuant to 18 U.S.C. §
 4
                3161(h)(7)(A), and (B) (iv) [Local Code T-4] because it results from a continuance
 5

 6              granted by the Court at Defendant Bacon’s request on the basis that the ends of

 7              justice served by taking such action outweigh the best interest of the public and the
 8
                Defendant in a speedy trial.
 9
            8. Nothing in this stipulation and order shall preclude a finding that other provisions of
10
                the Speedy Trial Act dictate that additional time periods are excludable from the
11

12              period within which a trial must commence.

13          Assistant U.S. Attorney James Conolly has reviewed this proposed order and authorized
14
     Todd Leras via email to sign it on his behalf.
15

16   DATED: September 9, 2021                             PHILLIP A. TALBERT
                                                          Acting United States Attorney
17

18                                                        By     /s/ Todd D. Leras for
                                                                 JAMES CONOLLY
19                                                               Assistant United States Attorney
20
     DATED: September 9, 2021
21                                                        By     /s/ Todd D. Leras
                                                                 TODD D. LERAS
22                                                               Attorney for Defendant
                                                                 FRANK BACON
23

24

25

26

27
     ORDER CONTINUING STATUS
28   CONFERENCE
               Case 2:21-cr-00156-JAM Document 14 Filed 09/13/21 Page 4 of 4


 1                                                ORDER
 2
            BASED ON THE REPRESENTATIONS AND STIPULATION OF THE PARTIES, it is
 3
     hereby ordered that the status conference in this matter, scheduled for September 14, 2021, is
 4
     vacated. A new status conference is scheduled for September 21, 2021, at 9:30 a.m. The Court
 5

 6   further finds, based on the representations of the parties and Defendant Bacon’s request, that the

 7   ends of justice served by granting the continuance outweigh the best interests of the public and
 8
     the Defendant in a speedy trial. Time shall be excluded under the Speedy Trial Act, 18 U.S.C. §
 9
     3161(h)(7)(B)(iv) and Local Code T-4, to allow necessary attorney preparation taking into
10
     consideration the exercise of due diligence for the period from September 14, 2021, up to and
11

12   including September 21, 2021.

13          IT IS SO ORDERED.
14
      Dated: September 10, 2021                     /s/ John A. Mendez
15                                                  THE HONORABLE JOHN A. MENDEZ
                                                    UNITED STATES DISTRICT COURT JUDGE
16

17

18

19

20

21

22

23

24

25

26

27
     ORDER CONTINUING STATUS
28   CONFERENCE
